Citation Nr: 1105350	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  08-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
residuals, reconstructive surgery, right shoulder, with recurrent 
shoulder dislocation, clinical spontaneous right shoulder 
subluxation, and right degenerative changes of the glenoid rim.

2. Entitlement to an evaluation in excess of 20 percent for 
residuals, reconstructive surgery, left shoulder, with recurrent 
shoulder dislocation, clinical spontaneous left shoulder 
subluxation, and left degenerative changes of the glenoid rim. 

3. Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee.   

4. Entitlement to a compensable evaluation for residuals of a 
meniscus tear to the right knee, status post surgery.   

5. Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to the service-
connected right knee disability.  


6. Entitlement to service connection for an acquired psychiatric 
disorder, to include a neuropsychiatric disorder and depression, 
as secondary to the service-connected right shoulder disability.  

7. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a stomach 
condition, to include as secondary to the service-connected right 
shoulder disability.  

8. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for hepatitis C 
(HCV).  

9. Entitlement individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran had active service from July 1980 to July 1983, as 
well as additional unverified service in the United States Army 
National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

Here, it is worth mentioning that the psychiatric disability at 
issue in this appeal has been characterized exclusively as a 
neuropsychiatric disorder.  But since the record shows the 
Veteran also has received diagnoses of major depression and 
depressive disorder, the Board is recharacterizing the disability 
as a more generic psychiatric disorder, inclusive of all of these 
conditions, so not just a neuropsychiatric disorder.  This 
recharacterization of the claim is required in light of the 
Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(per curiam), wherein it was held that the scope of a mental 
health disability claim includes any mental disability that 
reasonably may be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for degenerative 
joint disease of the left knee, to include as secondary to the 
service-connected right knee disability, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The right and left shoulder disabilities are manifested by 
recurrent dislocations of the humerus, but there is no medical 
evidence of fibrous union, nonunion, or loss of head of the 
humerus; nor are there clinical findings related ankylosis or 
clavicle or scapula impairment.   

2. The right and left shoulder disabilities are manifested by 
painful motion and arm motion limited to 80 degrees of abduction, 
at worst.  Even with consideration of pain and functional loss, 
the major and minor arm disabilities do not nearly approximate 
arm motion limited to 25 degrees from the side.  

3. Degenerative joint disease of the right knee is manifested by 
flexion limited to 120 degrees (and to 90 degrees with repetitive 
motion), and full extension. 

4. In an unappealed May 2004 rating action, the RO denied service 
connection for a stomach disorder as secondary to the service-
connected shoulder disability. 

5.  Evidence received since the May 2004 decision does not raise 
a reasonable possibility of substantiating the claim for service 
connection for a stomach condition as secondary to the service-
connected shoulder disability. 

6. In an unappealed December 2002 rating action, the RO denied 
service connection for a hepatitis C. 

7. Evidence received since the December 2004 decision does not 
raise a reasonable possibility of substantiating the claim for 
service connecting for hepatitis C. 

8. Resolving doubt in the Veteran's favor, his depressive 
disorder is shown by competent medical evidence to be proximately 
due to and/or aggravated by his service-connected disabilities.

9. The competent evidence shows that the Veteran's service-
connected disabilities render him incapable of securing and 
maintaining substantially gainful employment


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 30 percent for 
residuals, reconstructive surgery, right shoulder, with recurrent 
shoulder dislocation, clinical spontaneous right shoulder 
subluxation of the right shoulder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5200, 5201, 5202, 5203 (2010). 

2. The criteria for an initial rating in excess of 20 percent for 
residuals, reconstructive surgery, left shoulder, with recurrent 
shoulder dislocation, clinical spontaneous right shoulder 
subluxation of the right shoulder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5200, 5201, 5202, 5203 (2010). 

3. Resolving reasonable doubt in the Veteran's favor, the 
criteria for a separate 30 percent rating for traumatic arthritis 
of the right shoulder have been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201 (2010).

4. Resolving reasonable doubt in the Veteran's favor, the 
criteria for a separate 20 percent rating for traumatic arthritis 
of the left shoulder have been met.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201 (2010).

5. The criteria for an evaluation higher than 10 percent 
disabling for degenerative joint disease of the right knee have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5260 (2010).

6. The criteria for a 20 percent evaluation for residuals of a 
right knee meniscus tear, status post surgery, have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258 (2010).

7. The May 2004 decision declining to reopen a claim for service 
connection for a stomach disorder as secondary to service-
connected shoulder disability is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 
(2010).

8. New and material evidence has not been received since the RO's 
May 2004 decision; the claim for service connection for a stomach 
disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

9. The December 2002 decision declining to reopen a claim for 
service connection for hepatitis C is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 
20.1103 (2010).

10. New and material evidence has not been received since the 
RO's December 2002 decision; the claim for service connection for 
hepatitis C is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).

11. Resolving all reasonable doubt in favor of the Veteran, a 
depressive disorder is proximately due to service-connected 
disabilities. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2010).

12. The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented 
at 38 C.F.R. § 3.159 (2010), amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, the 
information and evidence VA will seek to provide, and the 
information and evidence the claimant is expected to provide.

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this regard, the Board 
notes that the VCAA states that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108. 38 
U.S.C. § 5103A(f).

In this Veteran's case, in letters dated in August 2007, November 
2007, July 2008, and January 2009, VA provided the Veteran with 
the notice required under 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b), including new and material evidence required to reopen 
the previously denied claims of entitlement to service 
connection, and including notice that a disability rating and 
effective date will be assigned if the claims are allowed. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Veteran was 
also generally notified of the types of evidence VA would assist 
him in obtaining and informed that he should send information or 
evidence relevant to the claims to VA.  In addition, the RO 
provided notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the claims, and 
also informed the Veteran of the cumulative evidence previously 
provided to VA, or obtained by VA on his behalf.

For these reasons, the Board finds that VA substantially complied 
with the specific requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies the VCAA notice); and 38 
C.F.R. § 3.159(b) (the content of the notice requirement, 
pertaining to the evidence in the claimant's possession or a 
similar request to that effect).  In this context, it is well to 
observe that VCAA requires only that the duty to notify be 
satisfied, and that claimants be given the opportunity to submit 
information and evidence in support of their claims. Once this 
has been accomplished, all due process concerns have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993). Sutton 
v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims. 38 U.S.C.A. § 5103A. Specifically, the 
information and evidence associated with the claims file consists 
of service treatment records, post-service medical and treatment 
records, multiple VA examinations, and statements of the Veteran 
and his representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with respect 
to the Veteran's claims.  Therefore, under the circumstances of 
this case, VA has satisfied its duty to assist the Veteran in 
this matter.  Accordingly, further development and further 
expending of VA's resources is not warranted and adjudication of 
his claims on appeal poses no risk of prejudice to the appellant. 
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

I. Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability. 38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria. See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2010).

In addition, the Board acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination. See 38 C.F.R. §§ 4.40 
and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59. See Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca, supra.  VA regulations require that a finding 
of dysfunction due to pain must be supported by, among other 
things, adequate pathology. 38 C.F.R. § 4.40 ("functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded"); see Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1993).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 
(2007).

a. Right and Left Shoulder Disabilities 

The Veteran contends that his right and left shoulder 
symptomatology of such severity that higher ratings are 
warranted.   His claim for an increased rating was received in 
July 2007.  

In this case, the Veteran's right and left shoulder disabilities 
are rated as 30 percent and 20 percent disabling, respectively, 
under DC 5010-5202.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen. 38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 pertains 
to traumatic arthritis.  Diagnostic Code 5202 pertains to other 
impairment of the humerus.  Arthritis is rated based upon 
limitation of motion of affected parts.  As the shoulders are the 
affected joints in this case, DC 5201 which contemplates 
limitation of arm motion, is applicable. 38 C.F.R. § 4.71a, DC 
5201 (2010).  

Significantly, the provisions of 38 C.F.R. § 4.71a expressly 
provide for the application of different rating criteria 
depending upon whether a Veteran's minor (non-dominant) or major 
(dominant) side is being evaluated. See 38 C.F.R. § 4.69 (2010).  
The Veteran in this case is right-hand dominant, his right 
shoulder disability affects his major, dominant side, and his 
left shoulder disability affects his left, minor side.  

Under 38 C.F.R. § 4.71a, DC 5202, for a major (dominant) joint, a 
30 percent rating is assigned for recurrent dislocation of the 
scalpulohumeral joint with frequent episodes and guarding of all 
arm movements; a 20 percent rating is assigned for the minor 
joint. 

For a major (dominant) joint, a 50 percent rating is assigned for 
fibrous union of the humerus; a 40 percent rating is assigned for 
the minor joint. 

For a major joint (dominant), a 60 percent rating is warranted 
for nonunion of (false flail joint) of the humerus; a 50 percent 
rating is assigned for the minor joint. 

For a major joint (dominant), an 80 percent rating is warranted 
for loss of head of (flail shoulder) humerus; a 70 percent rating 
is assigned for the minor joint. 

Also applicable in this case, is Diagnostic Code 5201, which 
refers to limitation of motion of the arm.  In this regard, for a 
major (dominant) joint, a 40 percent rating is assigned when 
motion is limited to 25 degrees from the side; a 30 percent 
rating is assigned for the minor joint.  See 38 C.F.R. § 4.71a, 
DC 5201. 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees. 38 
C.F.R. § 4.71, Plate I.

Here, during a VA examination in September 2007, the Veteran had 
forward flexion of both shoulders of 110 degrees with pain in the 
last 20 degrees, and abduction of 80 degrees with pain in the 
last 30 degrees.  He was unable to flex both shoulders without 
resistance, and thus, the examiner could not report findings with 
respect to pain (on repeated use), fatigue, weakness, lack of 
endurance, and/or incoordination.  Impingement test was positive.  
Manual muscle test was 4/5.  It was noted that he could not 
perform overhead activities due to shoulder pain.   The diagnoses 
were right and left shoulder impingement syndrome secondary to 
capsular injury and right and left shoulder, recurrent 
subluxation.  

A November 2008 private treatment report from Dr. Ortiz indicated 
that the Veteran could not work due to his shoulder and knee 
problems, and that his pain was not improving with medications.  

During a VA examination in May 2010, the Veteran had forward 
flexion of both shoulders to 85 degrees and abduction of 85 
degrees, all with objective evidence of pain with active motion.  
There was also objective evidence of pain following repetitive 
motion.  For example, range of motion was diminished to 60 
degrees (left) and 55 degrees (right) of forward flexion and 
abduction was limited to 65 degrees (left) and 60 degrees 
(right).  A summary of general joint findings were positive for 
crepitus, tenderness, pain at rest, weakness, instability, 
abnormal motion, and guarding of movement.  The pertinent 
diagnoses were residuals, reconstructive surgery, right and left 
shoulders, recurrent shoulder dislocation, clinical spontaneous 
right and left shoulder subluxation and degenerative changes of 
the left and right glenoid rim.  

At the outset, the Board notes that multiple examinations of the 
Veteran's shoulders do not demonstrate ankylosis of 
scapulohumeral articulation (Diagnostic Code 5200).  Nor is there 
objective evidence of fibrous union of the humerus, nonunion of 
the humerus (false flail joint), or loss of head of the humerus 
(flail shoulder)(Diagnostic Code 5202).  Accordingly, although he 
is currently rated in part under DC 5202, because there is no 
clinical evidence that he suffers from any of the above 
conditions, the Board finds that the criteria pertaining to those 
disabilities are not applicable and cannot result in higher 
ratings. 38 C.F.R. § 4.71a, DCs 5200, 5202 (2010). 

Additionally, since 20 percent is the maximum rating available or 
impairment of the clavicle or scapula under Diagnostic Code 5203, 
he is not entitled to a higher rating under Diagnostic Code 5203 
for either shoulder.  

As noted, the Veteran's bilateral shoulder disability is already 
in receipt of a 30 percent rating for his right shoulder and a 20 
percent rating for his left shoulder, under 5010-5202 for 
impairment of the humerus.  The medical evidence clearly shows 
that he suffers from recurrent dislocations of both shoulders, 
and thus, such symptomatology is appropriately reflected by the 
30 percent and 20 percent rating criteria (i.e., recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements).  And, as 
reflected above, the evidence does not show symptomatology which 
would allow for a higher rating under this code.  In other words, 
there is no evidence of fibrous union, nonunion, or loss of head 
of the humerus.  Thus, the highest possible ratings the Veteran 
can receive under this code section, DC 5202, are the currently 
assigned 30 percent (right shoulder) and 20 percent (left 
shoulder) evaluations.  

However, while the assignment of these ratings under Diagnostic 
Code 5202 is clearly contemplates his recurrent dislocation 
symptomatology, it does account for his obvious loss of motion of 
both shoulders.  Therefore, the Board finds that the Veteran is 
entitled to a separate 30 percent rating for limited motion of 
the right (dominant) shoulder, and a separate 20 percent rating 
for limited motion of the left (minor shoulder), under Diagnostic 
Code 5201.  

As noted a 30 percent rating for the right (major) shoulder, and 
a 20 percent rating for the left (minor) shoulder, under 
Diagnostic Code 5201 requires limitation of motion to midway 
between the side and shoulder level.  Again, the September 2007 
VA examination indicated that the Veteran had abduction to 80 
degrees, which is below shoulder level.  Likewise, upon VA 
examination in May 2010, both abduction and flexion of shoulders 
were to 85 degrees; the examiner expressly noted that there was 
objective evidence of pain with active motion on both sides.  
Following repetitive motion, there was also objective evidence of 
pain and additional limitation of motion after three repetitions.  
Specifically, abduction was limited to 65 degree (right shoulder) 
and 60 degrees (left shoulder), and flexion was limited to 60 
degrees and 55 degrees, respectively.  

The findings on VA examinations outlined above, in which flexion 
and abduction were less than shoulder level, do more nearly 
approximate the criteria for a 30 percent rating once functional 
loss due to pain is considered.  These motions were accompanied 
by pain and demonstrated less than shoulder level motion.  While 
pain free motion was not recorded, affording the Veteran the 
benefit of the doubt, the Board finds that the bilateral shoulder 
disability results in arm motion midway between the side and 
shoulder level.  This symptomatology corresponds to a 30 percent 
disability for the major arm and a 20 percent disability rating 
for the minor arm.  Therefore, the criteria for a separate 30 
rating for the right shoulder disability, and for a separate 20 
percent rating for the left shoulder disability, are met.  

In so finding, the Board notes that the range of motion studies 
do not show a shoulder disability compatible with the criteria 
for the next-higher rating of 40 percent (major) and 30 percent 
(minor), which requires limitation of motion to 25 degrees from 
the side.  While the shoulder motion was accompanied by pain, 
pain did not limit the arm motion to 25 degrees from the side.  
In sum, while 38 C.F.R. § 4.40, 4.45 permit the assignment of a 
higher rating when functional loss due to enumerated factors is 
present, here the functional loss due primarily to pain cannot be 
said to approximate the criteria for the next-higher ratings 
under Diagnostic Code 5201.  

In considering whether the Veteran is entitled to a higher 
disability rating, the Board has also carefully considered his 
statements asserting that his disability is of such a severity so 
as to warrant a higher rating. In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Moreover, the Board acknowledges his belief that his symptoms are 
of such severity as to warrant a higher rating; however, 
disability ratings are made by the application of a schedule of 
ratings which is based on average impairment of earning capacity 
as determined by the clinical evidence of record.  Therefore, the 
Board finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the Veteran's assessment of the 
severity of his disabilities.

In conclusion, throughout the appeal period, the Board finds that 
the Veteran's right and left shoulder disabilities, as it is 
evaluated for symptoms associated with impairment of the humerus 
(i.e., recurrent dislocation) under DC 5202, do not more nearly 
approximate the criteria required for a higher disability rating 
under this provision.  

However, as discussed above, the Board finds that separate 30 
percent and 20 percent ratings, and no higher, are warranted for 
a limitation of motion of the right and left arm, respectively.  
As such, the appeal is granted to this extent.

b. Right Knee Disabilities  

The Veteran contends that his right knee symptomatology is worse 
than what is represented by the currently assigned ratings.  He 
asserts that he is not able to stand or walk for any length of 
time, and that he has constant pain, swelling, and giving way of 
the knee.  

In this case, the Veteran's osteoarthritis of the right knee is 
rated as 10 percent disabling under DC 5003-5260.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen. 38 C.F.R. § 4.27 (2010).  Diagnostic Code 5003 
pertains to degenerative arthritis.  Diagnostic Code 5260 
pertains to limitation of flexion of the leg.  Arthritis is rated 
based upon limitation of motion of affected parts.  As the leg is 
the affected joints in this case, DC 5260, which contemplates 
limitation of leg motion, is applicable. 38 C.F.R. § 4.71a, DC 
5260 (2010).  

The Veteran is also in receipt of a noncompensable evaluation, 
under Diagnostic Code 5257, for residuals of a right knee 
meniscus tear, status post surgery.  Diagnostic Code 5257 
pertains to other impairments of the knee, including recurrent 
subluxation or lateral instability.  

Again, diagnostic Code 5003, located in 38 C.F.R. § 4.71a 
provides rating criteria for arthritis.  Specifically, 
degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion. In the absence of limitation of motion, 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations shall 
be rated as 20 percent disabling, and involvement of two or more 
major joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on X- ray 
findings without limitation of motion will not be combined with 
ratings based on limitation of motion. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  VA regulations further provide regarding 
painful motion due to arthritis that it is the intention to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint. See 38 C.F.R. § 4.59.

Diagnostic Codes 5256 through 5263, also located in 38 C.F.R. § 
4.71a, provide rating criteria for disabilities of the knee and 
leg.  

Diagnostic Code 5256 provides rating criteria for ankylosis of 
the knee. Diagnostic Code 5257 provides compensation for 
disability due to subluxation or instability of the knee.  Slight 
recurrent subluxation or lateral instability is rated at 10 
percent disabling.  Moderate subluxation or lateral instability 
is rated at 20 percent disabling and severe subluxation or 
lateral instability is rated at 30 percent disabling.

Diagnostic Codes 5258 and 5259 provide rating criteria for 
dislocated and removal of semilunar cartilage, respectively.  
Diagnostic Code 5258 provides that a 20 percent rating will be 
assigned when there is dislocate semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.

As noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  However, limitation of motion and 
instability of the knee involve different symptomatology and 
separate ratings are specifically allowed with X-ray evidence of 
arthritis. See VAOGCPREC 23-97 and VAOGCPREC 9- 98.

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under Diagnostic Codes 5260 and 5261, 
respectively, both located in 38 C.F.R. § 4.71a.  

Diagnostic Code 5260 allows for assignment of a noncompensable 
evaluation when there is evidence of flexion limited to 60 
degrees, assignment of a 10 percent rating when there is evidence 
of flexion limited to 45 degrees, assignment of a 20 percent 
rating for flexion limited to 30 degrees, and assignment of a 30 
percent rating for flexion limited to 15 degrees. 

Diagnostic Code 5261 provides for assignment of a noncompensable 
rating for extension limited to 5 degrees, assignment of a 10 
percent rating when there is evidence of extension limited to 10 
degrees, a 20 percent rating for extension limited to 15 degrees, 
and higher evaluations for more severely limited extension.

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 
5261 may be assigned for disability of the same joint. See 
VAOPGCPREC 9-04.

In this case, a September 2007 VA examination shows that the 
Veteran complained of right knee pain, stiffness, limitation of 
motion, and problems with standing and ambulating.  He reported 
flare-ups of 9/10 on the pain scale, lasting two to three hours.  
The Veteran stated that he did not drive due to knee pain.  Upon 
physical examination, when asked to repetitively flex/extend both 
knees, the Veteran was unable to do so as a result of pain.  Pain 
was elicited in both kneed without fatigue or weakness.  There 
was no effusion or swelling present.  His gait was antalgic and 
limped from the right leg.  He used a one-point cane for 
ambulation.  The Veteran had flexion of the right knee to 120 
degrees, with pain in the last 20 degrees; extension was to 0 
degrees with pain in the last 10 (functional loss of 0 degrees).  
There was no instability of the knee noted.  Ligaments were 
stable; varus/valgus was neutral.  Lachman's test was negative, 
but McMurray's test was positive.  Crepitus was present.  The 
diagnoses were right knee degenerative joint disease and right 
knee meniscal tear.  

VA treatment records dated throughout 2007 show treatment for 
knee pain, right knee swelling, and crepitus. 

A November 2008 a private treatment note shows that the Veteran 
was not able to perform any work due to his shoulder and knee 
problems.  It was noted that he required crutches for ambulation 
and that he could not stand for long periods of time.  

A May 2010 VA examination shows that the Veteran reported that 
his right knee was giving way and that he could not pivot.  He 
was issued a brace.  Right knee symptoms included giving way, 
instability, pain, weakness, incoordination, and decreased speed 
of motion of joint; however, there were no episodes of 
dislocation or subluxation, or locking.  He used two crutches for 
ambulation.  A summary of general joint findings included 
crepitus, edema, tenderness, pain at rest, and guarding of 
movement.  Locking and effusion was present.  McMurray's test was 
negative.  Right knee flexion was to 120 degrees; extension was 
to 0 degrees.  There was objective evidence of pain with active 
motion on the right side.  There was objective evidence of pain 
with repetitive motion and additional limitations after three 
repetitions of range of motion.  The examiner stated that range 
of motion of repetitive testing resulted in right flexion to 90 
degrees.  The diagnoses were osteoarthritis of the right knee, 
associated with right knee residuals of a meniscus tear, status 
post surgery.  

Based on the medical evidence outlined above, the Board finds 
that a rating in excess of 10 percent for osteoarthritis of the 
right knee and associated limited motion under Diagnostic Code 
5003-5260, is not warranted.  

In this regard, the lay and medical findings show that the 
Veteran's osteoarthritis of the right knee and associated limited 
motion is no more than 10 percent disabling.  At most, the 
evidence shows flexion of the right knee limited to 120 degrees 
and to 90 degrees after repetitive motion.  See VA Examination 
May 2010.  Although the evidence shows that the Veteran has 
complained of episodes of pain and swelling, there is no lay or 
medical evidence that any Deluca factor effectively limits 
flexion to 30 degrees.  See Diagnostic Code 5260.  The Veteran's 
functional limitation is no greater than the actual limitation 
caused by this disability and, thus, a rating higher than 10 
percent disabling under DC 5003-5260 is not warranted as it has 
not been shown that flexion is functionally limited to 30 
degrees. DeLuca, supra, 8 Vet. App. 202.  

Indeed, it stands to reason that the 10 percent rating he already 
has under DC 5010 (and by reference to DCs 5003-5260) adequately 
compensates him for the pain associated with his arthritis 
because he would not otherwise be entitled to even this minimum 
compensable rating of 10 percent were it not for consideration of 
his pain since he does not have sufficient limitation of motion 
to otherwise warrant this rating without this consideration. See 
again Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

The Board notes that the Veteran is competent to report that his 
disability is worse.  However, the more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that an evaluation in excess of 10 
percent is not warranted.

The evidence of record further shows a separate evaluation for 
limitation of extension is not warranted.  In this regard, the 
Board notes that full extension was shown in September 2007 and 
May 2010.  A noncompensable evaluation is warranted where 
extension of the leg is limited to 5 degrees.  There is no 
reliable showing of such in the record.  

Furthermore, the Veteran does not have ankylosis, impairment of 
the tibia and fibula, or genu recurvatum.  Therefore, separate 
evaluations under any of these rating criteria is inappropriate 
here. See Diagnostic Codes 5256, 5262, 5263. 

While the Board finds that a higher rating under DC 5003-5260 (or 
5261) is not warranted, the evidence does support a higher 20 
percent rating for instability of the right knee under DC 5258.  
In this regard, the evidence shows that the Veteran has undergone 
several arthroscopic surgeries involving the removal/dislocation 
of the meniscus, and specifically, debridement of the right 
medial meniscus. See Naval Hospital Operative Report, September 
1992.   He has also been shown to have episodes of locking and 
effusion up VA examination.  See May 2010 VA Examination.  The 
Board recognizes that the Veteran's meniscus tear residuals are 
rated under Diagnostic Code 5257 for recurrent subluxation and/or 
lateral instability.  However, based upon the Veteran's current 
instability symptomatology, which includes locking pain and 
effusion, and further considering the right knee pathology 
involving meniscus debridement, the Board finds that the symptoms 
more nearly approximate a 20 percent rating under Diagnostic Code 
5258.  This is the highest possible rating under DC 5258.  The 
Veteran could conceivably be assigned a higher 30 percent rating 
under DC 5257 for severe subluxation or lateral instability; 
however, the evidence shows that while his instability is 
frequent, it is not severe.  Indeed, upon VA examination in 
September 2007 there was no instability of the knee noted; 
ligaments were stable; varus/valgus was neutral; and Lachman's 
test was negative.  Therefore, the Board finds that the Veteran 
is entitled to a higher 20 percent rating under Diagnostic Code 
5258 for episodes of locking, pain, and effusion associated with 
right knee instability.  

Finally, the Board notes that the evaluation of the same 
disability under various diagnoses is to be avoided. That is to 
say that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be avoided. 
See 38 C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the symptomatology is duplicative 
or overlapping. See Esteban v. Brown, 6 Vet. App. 259 (1994).

In this regard, a separate rating under DC 5257 would violate 
rule against pyramiding since the Veteran's right knee 
instability is already contemplated by the 20 percent rating 
assigned herein under DC 5258.  

In sum, the Veteran is not entitled to a rating in excess of 10 
percent for osteoarthritis of the right knee; however, a higher 
20 percent rating under DC 5258 is assigned for instability, 
effusion, locking, and pain symptoms associated with the 
residuals of the meniscus tear.  

II. New and Material Claims

Generally, a claim that has been denied in a Board decision or an 
unappealed RO decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 7105(c); 38 
C.F.R. §§ 20.302, 20.1100; see also Hayslip v. Principi, 364 F.3d 
1321 (Fed. Cir. 2004).  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a), effective on and after August 29, 
2001.

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed, unless the evidence is inherently incredible 
or consists of statements which are beyond the competence of the 
person making them. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

a. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach condition, to include as secondary to the service-
connected right shoulder disability.  

The Veteran essentially contends that the pain medication he 
takes for his service-connected shoulder disability has resulted 
in a stomach condition for which he asserts service connection is 
warranted.  After reviewing the record, the Board finds that new 
and material evidence sufficient to reopen the Veteran's claim of 
service connection for a stomach condition has not been received.

The RO denied entitlement to service connection for a stomach 
condition as secondary to the shoulder disability in a May 2004 
rating decision.  The Veteran did not appeal this decision, so it 
is now final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 
20.201, 20.302, 20.1103.

At the time of the May 2004 rating decision, the evidence 
consisted of the Veteran's service treatment records (including 
those from his period of service with the National Guard), a 
March 2004 VA examination, and the Veteran's statements.  The 
March 2004 VA examiner opined that the stomach condition 
(diverticulitis) was not caused by anti-inflammatory medications 
and that there were no active residuals of the disease.  The RO 
subsequently denied the Veteran's claim because the evidence 
failed to show a connection between the Veteran's stomach 
condition and the medications he used for his service-connected 
shoulder disability.  

The evidence submitted after the final May 2004 RO decision 
consists of VA treatment records, a statement from the Veteran's 
private physician, and statements from the Veteran in support of 
his claim.  These records show continuing treatment for 
diverticulitis.  See VA Treatment Note, December 2006.  The 
November 2008 statement from the Veteran's private physician, Dr. 
Ortiz, confirms that the Veteran suffered from diverticulosis.  
None of these records indicate that his stomach condition was 
caused or aggravated by the service-connected shoulder 
disability, or that it was related to mediation taken in 
connection therewith.  

Based on the foregoing, the medical evidence in the record is 
insufficient to reopen the Veteran's previously denied claim.  
The Veteran's medical records indicate past and continued 
treatment for his stomach condition at best.  The Board notes, 
however, that records related to continued treatment are 
generally insufficient to reopen a claim for service connection. 
38 C.F.R. § 3.156. See also Cornele v. Brown, 6 Vet. App. 59, 62 
(1993) (medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing other 
crucial matters, such as medical nexus, does not constitute new 
and material evidence).  Moreover, while Dr. Ortiz confirmed a 
diverticulosis diagnosis, he did not relate such condition to the 
service-connected shoulder disability or the medication taken in 
connection therewith. 

In addition, the Board notes that the Veteran's statements in 
connection with the claims do not support reopening of his 
claims.  The Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain, but as a 
layperson, the Veteran is not competent to offer medical 
opinions. See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005). See also, Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In this case, the information added to the record since the May 
2004 rating decision is cumulative, at best, of the evidence 
previously considered by the RO and does not relate to 
unestablished facts necessary to substantiate the claim and, 
therefore, does not raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156.

Consequently, lacking new and material evidence, the claim of 
service connection for a stomach condition as secondary to 
service-connected shoulder disability is not reopened.

b. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C (HCV).  

The Veteran essentially contends that his HCV is related to 
service and that service connection is warranted.  After 
reviewing the record, the Board finds that new and material 
evidence sufficient to reopen the Veteran's claim of service 
connection HCV has not been received.

The RO denied entitlement to service connection for a stomach 
condition as secondary to the shoulder disability in a December 
2002 rating decision.  The Veteran did not appeal this decision, 
so it is now final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302, 20.1103.  

At the time of the December 2002 rating decision, the evidence 
consisted of the Veteran's service treatment records (including 
those from his period of National Guard service), post-service 
treatment records, and the Veteran's statements.  Service 
connection was denied by the RO in December 2002 because there 
was no evidence that the Veteran was treated for HCV in-service 
and no evidence of a link between the claimed condition and 
military service. 

The evidence submitted after the final December 2002 RO decision 
consists of VA treatment records, a statement from the Veteran's 
private physician, and statements from the Veteran in support of 
his claim.  These records show continuing treatment/diagnoses for 
HCV.  The November 2008 statement from the Veteran's private 
physician, Dr. Ortiz, confirms that the Veteran suffers from HCV.  
However, none of these records relate HCV to service.  

Based on the foregoing, the medical evidence in the record is 
insufficient to reopen the Veteran's previously denied claim.  
The Veteran's medical records indicate past and continued 
treatment for his HCV at best.  Again, the Board notes, however, 
that records related to continued treatment are generally 
insufficient to reopen a claim for service connection. 38 C.F.R. 
§ 3.156. Moreover, while Dr. Ortiz confirmed an HCV diagnosis, he 
did not specify that such condition was incurred in-service.   

In addition, the Board notes that the Veteran's statements in 
connection with the claims do not support reopening of his 
claims.  The Veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain, but as a 
layperson, the Veteran is not competent to offer medical 
opinions. See Washington, supra;Routen, supra.  

In this case, the information added to the record since the 
December 2004 rating decision is cumulative, at best, of the 
evidence previously considered by the RO and does not relate to 
unestablished facts necessary to substantiate the claim and, 
therefore, does not raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156.  

Consequently, lacking new and material evidence, the claim of 
service connection for hepatitis C is not reopened.  

III. Service Connection Claim  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service- connected 
disability caused by a service-connected disability. Allen v. 
Brown, 7 Vet.App. 439 (1995).

Entitlement to service connection for an acquired 
psychiatric disorder, including depression and a 
neuropsychiatric disorder, as secondary to service-
connected disabilities.  

The Veteran is service-connected for right and left shoulder 
disabilities and a right knee disability.  The essential basis of 
this appeal is that these service connected disabilities have in 
turn caused or, at the very least, aggravated the Veteran's 
depression.  So his claim is primarily predicated on the notion 
that his major depression/neuropsychiatric disorder is secondary 
to his service-connected shoulder and knee disabilities.  

The Veteran's service treatment records are silent as to 
complaints, treatment, or diagnoses referable to a psychiatric 
disorder, and indeed, his service separation examination dated in 
May 1983 noted a normal psychiatric condition.  

The record also contains treatment records from the Veteran's 
period of reserve service with the Army National Guard (from 
approximately 1988 to 1994), none of which reflect treatment for 
a mental condition.  See, e.g., February 1992 Quadannual Report 
of Medical Examination.  

A February 1988 VAMC treatment note shows that the Veteran 
requested to see a psychiatrist for "personal reasons."  VA 
progress notes dated from 1988 to 1989 show that he was scheduled 
for several VA mental health center consultations due to "coping 
with illnesses."  In this regard, the record also indicates that 
the Veteran had numerous complaints and surgeries involving both 
shoulders and knees throughout the mid to late 1980's.  

A February 2002 outpatient treatment record shows that the 
Veteran was referred for treatment of a neuropsychiatric disorder 
after being diagnosed with a hepatic disorder; however, as noted 
above, service connection is not currently in effect for HCV. 

A November 2008 letter from the Veteran's private physician, Dr. 
Ortiz, indicates that the Veteran suffered from depression.  He 
stated that due to long periods of inactivity and bed rest (as a 
result of his shoulder and knee conditions), other problems, such 
as depression, had manifested.  He indicated that the Veteran 
cried daily, that he was irritable, and he believed that his life 
is worthless.  He further stated that his physical problems 
brought on emotional problems which had, in turn, affected his 
relationships.  

The Veteran underwent a C&P examination in January 2009.  The 
pertinent diagnosis was depressive disorder NOS (not otherwise 
specified).  Notably, the examiner indicated that there were no 
additional mental disorders present.  He opined that it was less 
likely than not that the depressive condition was the result of 
his service-connected conditions, to include right and left 
shoulder disabilities and right knee disabilities.  After review 
of the claims file, the examiner reasoned that there was no 
evidence of psychiatric complaints or treatment prior to service, 
during service, and/or within one year of discharge from service.  
His first post-service treatment was not shown until 2002, at 
which time he was referred for psychiatric care altering being 
diagnosed with HCV in February 2002.  The examiner provided no 
opinion as to aggravation.  

A January 2009 VA psychiatric note indicated that the Veteran was 
suffering from bilateral knee and shoulder arthritis, as well as 
HCV and IBS, among several other conditions.  The Veteran 
reported that he was depressed with poor appetite, loss of 
concentration, feelings of worthlessness, and anxiety.  He stated 
that his problems had been building up for many years due to his 
worsening physical health.  The diagnosis was major depressive 
disorder, single episode, severe without psychosis.  

A February 2009 VA treatment note indicated that the there was a 
"new" diagnosis of depression.  The VA physician noted that the 
Veteran was not acutely, but rather, chronically ill with 
depression probably associated with the loss of physical health 
and financial difficulties.  

In the present case, there is conflicting evidence with regard to 
whether the Veteran's diagnosed psychiatric disability is 
secondary to his service-connected knee/shoulder disabilities.  A 
January 2009 VA examiner found that the Veteran's depressive 
disorder was not caused by or a result of his service-connected 
disabilities.  However, Dr. Ortiz, the Veteran's private 
physician clearly indicated that the Veteran's service-connected 
knee and shoulder disabilities prevented him from 
walking/standing; that he was bedridden as a result; and that 
this significantly contributed to his feelings of worthlessness 
(i.e., depression).  Likewise, the most recent VA mental health 
treatment note indicated that the chronic depression was most 
likely not only associated with financial difficulties, but also 
with his loss of physical health.  

According to CAVC precedent, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is within 
the province of the Board. Id.  In this case, the Board finds 
that the January 2009 VA examiner's opinion is of little 
probative value, given that he provided no relevant reasons or 
bases for the opinion rendered, and because he failed to address 
the issue of aggravation.  Indeed, the VA examiner supported his 
opinion by stating that the Veteran had not been treated for a 
psychiatric disorder prior, during, or for several years after 
service.  However, the pivotal question here is not whether the 
veteran incurred a psychiatric disorder in service (i.e., on a 
direct basis); rather, the question is whether the service-
connected disabilities caused or aggravated the depressive 
condition.  Although the examiner found that depression was not 
the result of the service-connected disabilities, the Board 
assigns less probative value due to his faulty rationale and his 
failure to address aggravation.   

In contrast, Dr. Ortiz provided at least some rationale for his 
opinion based on his review of the record and examination of the 
Veteran.  He clearly indicated that the Veteran suffered from 
depression and that such depression was, essentially, exacerbated 
by his inability to function (e.g., walk, stand, get out of bed, 
etc.,) due to his service-connected knee and shoulder 
disabilities.   

For these reasons, the Board finds that Dr. Ortiz's opinion is 
probative in this case.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  In the present case, there is 
competent medical evidence showing that the Veteran's depressive 
disorder has been aggravated, at the very least, by his service-
connected knee and shoulder disabilities.  Resolving the benefit 
of the doubt in favor of the Veteran, the Board finds that 
service connection for depressive disorder is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).   

Entitlement to a TDIU Rating 

The Veteran contends that his service-connected disabilities, 
alone or in combination, prevent him from securing and 
maintaining substantially gainful employment.  The record 
indicates that he has not worked since 1997 at which time he was 
a rail operator with the Chicago Transit Authority.  He contends 
that his service-connected shoulder and knee conditions, in 
particular, prevent him from standing, sitting for more than 
thirty minutes, and/or performing overhead activities. 

As noted, service connection is in effect for the following: 
residuals of reconstructive surgery, right shoulder, evaluated as 
30 percent disabling; residuals of reconstructive surgery, left 
shoulder, evaluated as 20 percent disabling; and osteoarthritis 
of the right knee, evaluated as 10 percent disabling.  

In addition to the above, the Board decision herein has granted 
the following: a separate rating for residuals, right shoulder, 
loss of motion, evaluated as 30 percent disabling; a separate 
rating for residuals, left shoulder, loss of motion, evaluated as 
20 percent disabling; a 20 percent rating for residuals of a 
meniscus tear to the right knee; and service-connection for 
acquired psychiatric disorder, diagnosed as major depression, as 
secondary to service-connected disabilities.   As service 
connection for this disability is being granted herein, a 
disability rating has not yet been assigned by the RO. 

TDIU is established where a Veteran is unable to obtain or retain 
substantially gainful employment due to service connected 
disabilities.  Threshold entitlement to the benefit is shown 
where a Veteran is rated at least 60 percent disabled due to a 
single service connected disability, or has multiple service 
connected disabilities combining to at least a 70 percent 
evaluation, where one disability is rated at least 40 percent 
disabling.  See 38 C.F.R. § 4.16(a)(1).  In light of the 
increased evaluations assigned herein, the Veteran currently 
meets the schedular eligibility threshold.

The competent evidence of record clearly establishes that the 
Veteran's service connected shoulder and knee disabilities 
prevent him from obtaining and/or maintaining substantially 
gainful employment.  The September 2007 VA examiner noted that 
the Veteran's orthopedic disabilities prevented driving due to 
knee pain; sitting for period of time in excess of 20 to 30 
minutes; performing overhead activities; and ambulating for more 
than 10 minutes at a time due to bilateral knee pain and 
swelling.  In fact, the VA examiner opined that the knee and 
shoulder conditions precluded the Veteran from obtaining gainful 
employment due to poor tolerance for standing and overhead 
activities or repetitive movements with upper extremities due to 
shoulder weakness.   

In short, in light of the foregoing medical opinion, the Board 
cannot conceive of any real world work situation in which the 
Veteran could reasonably function.  As such, the Veteran is 
prevented from obtaining or retaining substantially gainful 
employment due to his service connected disabilities; a finding 
of TDIU is warranted.




ORDER

A rating in excess of 30 percent for residuals, reconstructive 
surgery, right shoulder, with recurrent shoulder dislocation, 
clinical spontaneous right shoulder subluxation, and right 
degenerative changes of the glenoid rim, is denied. 

A rating in excess of 20 percent for residuals, reconstructive 
surgery, left shoulder, with recurrent shoulder dislocation, 
clinical spontaneous right shoulder subluxation, and right 
degenerative changes of the glenoid rim, is denied. 

A separate 30 percent rating for limitation of motion of the 
right shoulder is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

A separate 20 percent rating for limitation of motion of the left 
shoulder is granted, subject to the law and regulations governing 
the payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis of the right knee is denied.  

A 20 percent rating for residuals of a meniscus tear to the right 
knee, status post surgery, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

As new and material evidence has not been submitted to reopen the 
previously denied claim of service connection for a stomach 
disorder as secondary to the service-connected right shoulder 
disability, the appeal is denied.

As new and material evidence has not been submitted to reopen the 
previously denied claim of service connection for HCV, the appeal 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as major depression, as secondary to service-
connected disabilities is granted.  

Entitlement to a TDIU rating is granted.  


REMAND

Entitlement to service connection for degenerative joint 
disease of the left knee, to include as secondary to the 
service-connected right knee disability.  

As noted above, the Veteran had verified active service from July 
1980 to July 1983.  However, a review of the record would appear 
to indicate that, subsequent to the Veteran's discharge, he spent 
a period of time in the United States Army National Guard from 
1988 to 1994.  Significantly, none of this additional service, to 
include pertinent periods of active and inactive duty for 
training, has yet been verified.  Inasmuch as there are currently 
on file treatment records from this period of service which are 
pertinent to this issue on appeal, verification of the Veteran's 
National Guard service, to include periods of  active duty for 
training and inactive duty for training, must be undertaken prior 
to a final adjudication of his current claims for service 
connection.

In this regard, the Board notes that Veteran reported that he had 
"trick or locked knee(s)" on his May 1983 Report of Medical 
History.  Following active duty service, but during his service 
in the National Guard, a February 1993 treatment record shows 
that the Veteran complained of bilateral knee pain with 
occasional weakness.  An October 1993 physical profile report 
indicated that the Veteran suffered from bilateral degenerative 
joint disease of both knees.  He was apparently undergoing 
physical evaluation before the Medical Board at that time.  

The Board notes that a VA opinion was obtained in September 2009.  
The VA examiner stated that it was less likely than not that the 
left knee condition, diagnosed as left knee degenerative joint 
disease and effusion, was related to the right knee condition.  
He reasoned that the Veteran's gait did not show instability so 
as to cause any derangements in the right knee.  He provided no 
opinion as to aggravation.

In light of the Veteran's in-service complaint of bilateral knee 
pain, the documented complaints of bilateral knee pain during 
National Guard service, and the failure of the VA examiner to 
address aggravation, the Board finds that a new VA examination 
and opinion should be obtained which addresses all theories of 
entitlement outlined above.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO should verify through official 
sources the periods of active duty for 
training ("ADT") and inactive duty for 
training ("IADT") performed by the Veteran 
while serving with the United States National 
Guard.  This should include, but is not 
limited to, contacting the National Personnel 
Records Center ("NPRC") to verify all the 
appellant's dates of service.

2. After verification of the above, schedule 
the Veteran for a VA examination for 
disabilities of the left knee by an 
appropriate medical professional.  The report 
of examination should include a detailed 
account of all manifestations of all low back 
disabilities found to be present.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.  

The examiner must review the Veteran's 
medical history of record to include the 
service treatment records and other medical 
records in the file and provide an opinion as 
to: 

(a) whether it is at least as likely as not 
(a 50 percent probability or greater) that 
the Veteran has a left knee disability that 
is either etiologically related to an 
incident or injury that occurred during a 
period of active duty, period of ADT or 
period of IADT with the United States Army 
Reserve or was aggravated during a period of 
active duty, period of ADT or period of IADT 
(subject to the provisions of 38 U.S.C.A. §§ 
101(22), (23), (24) and 38 C.F.R. §§ 3.6(a), 
(c), (d)); and/or

(b) whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any current left knee disability is 
proximately due to the Veteran's service-
connected right knee disability; and/or 

(c) whether it is at least as likely as not 
(a 50 percent probability or greater) that 
any current left knee disability has been 
aggravated by the Veteran's service- 
connected right knee disability?

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  The 
Veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  A clear 
rationale and basis for all opinions 
expressed will be very helpful to the Board.  
If no opinion can be rendered without 
resorting to pure speculation, the examiner 
should explain why this is not possible.

3. Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the case 
should be furnished to the Veteran and his 
representative.  The appropriate time within 
which to respond should also be afforded to 
the Veteran.  The case should then be 
returned to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


